Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (“Agreement”), dated as of June 5, 2009 between Arch
Insurance Group Inc., a Delaware corporation (the “Company”), and David McElroy
(the “Executive”).

 

The parties hereto agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

SECTION 1.01. Definitions. For purposes of this Agreement, the following terms
have the meanings set forth below:

 

“Accounting Firm” has the meaning set forth in Section 12.10(b).

 

“Affiliate” means any Person, directly or indirectly, through one or more
intermediaries, Controlling, Controlled by, or under common Control with the
Company.  For purposes hereof, (a) “Control” means the ownership, directly or
indirectly, of (i) in the case of a corporation, Voting Securities (as defined
below) representing 50% or more of the total voting power or value of all the
then outstanding Voting Securities of such corporation or (ii) in the case of a
partnership, limited liability company, association or other business entity
(“Business Entity”), 50% or more of the partnership or other similar ownership
interest of such Business Entity; and (b) “Voting Security” means any security
of a corporation which carries the right to vote generally in the election of
directors.  For purposes of the definition of “Control,” (x) a Person will be
deemed to have a 50% or more ownership interest in a Business Entity if such
Person is allocated 50% or more of Business Entity gains or losses or controls
the managing director or member or general partner of such Business Entity; and
(y) “Controlling” and “Controlled” have meanings correlative thereto.

 

“Base Salary” has the meaning set forth in Section 4.01.

 

“Cause” means (a) theft or embezzlement by the Executive with respect to the
Company or its Affiliates; (b) intentional malfeasance or gross negligence in
the performance of the Executive’s duties; (c) the conviction of the Executive
of any felony or any crime involving moral turpitude; (d) willful or prolonged
absence from work by the Executive (other than by reason of disability due to
physical or mental illness) or failure, neglect or refusal by the Executive to
perform his duties and responsibilities without the same being corrected within
ten (10) days after being given written notice thereof; (e) continued and
habitual use of alcohol by the Executive to an extent which materially impairs
the Executive’s performance of his duties; (f) the Executive’s use of illegal
drugs; or (g) the material breach by the Executive of any of the covenants
contained in this Agreement.

 

“Code” has the meaning set forth in Section 12.09.

 

--------------------------------------------------------------------------------


 

“Confidential Information” means information that is not generally known to the
public and that was or is used, developed or obtained by the Company or its
Affiliates in connection with their business. It shall not include information
(a) required to be disclosed by court or administrative order, (b) lawfully
obtainable from other sources or which is in the public domain through no fault
of the Executive; or (c) the disclosure of which is consented to in writing by
the Company.

 

“Date of Termination” has the meaning set forth in Section 5.06 and
Section 5.02.

 

“Employment Period” has the meaning set forth in Section 2.01 and Section 5.02.

 

“Good Reason” means, without the Executive’s written consent and subject to the
timely notice requirement and the Company’s opportunity to cure set forth in
Section 5.05 below, (a) the material diminution of any material duties or
responsibilities of the Executive or a material adverse change in the
Executive’s title or reporting responsibilities; or (b) a material reduction in
the Executive’s Base Salary.

 

“Intellectual Property” has the meaning set forth in Section 7.01.

 

“Notice of Termination” has the meaning set forth in Section 5.05.

 

“Nonsolicitation Period” has the meaning set forth in Section 9.01.

 

“Parent” means Arch Capital Group Ltd., a Bermuda company.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, an estate, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

 

“Permanent Disability” means those circumstances where the Executive is unable
to continue to perform the usual customary duties of his assigned job or as
otherwise assigned in accordance with the provisions of this Agreement for a
period of six (6) consecutive months in any twelve (12) month period because of
physical, mental or emotional incapacity resulting from injury, sickness or
disease. Any questions as to the existence of a Permanent Disability shall be
determined by a qualified, independent physician selected by the Company and
approved by the Executive (which approval shall not be unreasonably withheld).
The determination of any such physician shall be final and conclusive for all
purposes of this Agreement.

 

“Reimbursable Expenses” has the meaning set forth in Section 4.04.

 

“Start Date” has the meaning set forth in Section 2.01.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 2

 

EMPLOYMENT

 

SECTION 2.01. Employment. The Company shall employ the Executive, and the
Executive shall accept employment with the Company, for the period beginning on
June 8, 2009 (the “Start Date”) and ending as provided in Section 5.01 (the
“Employment Period”).  If the Executive fails to satisfy the condition set forth
in the preceding sentence, he shall forfeit all rights hereunder.

 

ARTICLE 3

 

POSITION AND DUTIES

 

SECTION 3.01. Position and Duties. During the Employment Period, the Executive
shall serve as Senior Executive Vice President of the Company and President of
the Financial and Professional Liability Products Division of the Company and
shall have such responsibilities, powers and duties as may from time to time be
prescribed by the Chairman and Chief Executive Officer of the Company; provided
that such responsibilities, powers and duties are substantially consistent with
those customarily assigned to individuals serving in such position at comparable
companies or as may be reasonably required by the conduct of the business of the
Company.  During the Employment Period the Executive shall devote substantially
all of his working time and efforts to the business and affairs of the Company.
The Executive shall not directly or indirectly render any services of a
business, commercial or professional nature to any other person or for-profit
organization not related to the business of the Company or its Affiliates,
whether for compensation or otherwise, without prior written consent of the
Company.

 

ARTICLE 4

 

BASE SALARY AND BENEFITS

 

SECTION 4.01. Base Salary. During the Employment Period, the Executive’s base
salary will be $450,000 per annum (the “Base Salary”). The Base Salary will be
payable bi-monthly on the 15th and last working day of each month in arrears.
Annually during the Employment Period the Company shall review with the
Executive his job performance and compensation, and if deemed appropriate by the
Company, in its discretion, the Executive’s Base Salary may be increased.

 

SECTION 4.02. Bonuses. In addition to the Base Salary, the Executive shall be
eligible to participate in an annual bonus plan on terms set forth from time to
time by the Board of Directors of the Company.  The Executive’s target annual
bonus will be 100% of his Base Salary.

 

SECTION 4.03. Benefits. In addition to the Base Salary, and any bonuses payable
to the Executive pursuant to this Agreement, the Executive shall be entitled to
the following benefits during the Employment Period:

 

3

--------------------------------------------------------------------------------


 

(a)                                such major medical, life insurance and
disability insurance coverage as is, or may during the Employment Period be,
provided generally for other senior executive officers of the Company as set
forth from time to time in the applicable plan documents;

 

(b)                               a maximum of 37 days of paid time-off (PTO
days) per year (pro-rated for partial years) during the term of the Employment
Period; and

 

(c)                                benefits under any plan or arrangement
available generally for the senior executive officers of the Company, including
the Executive Supplemental Non-Qualified Savings and Retirement Plan, subject to
and consistent with the terms and conditions and overall administration of such
plans as set forth from time to time in the applicable plan documents.

 

SECTION 4.04. Expenses. The Company shall reimburse the Executive for all
reasonable expenses incurred by him in the course of performing his duties under
this Agreement which are consistent with the Company’s policies in effect from
time to time with respect to travel, entertainment and other business expenses
(“Reimbursable Expenses”), subject to the Company’s requirements with respect to
reporting and documentation of expenses.

 

SECTION 4.05.  Sign-On Share-Based Awards.  Subject to approval by the Board of
Directors of Parent (“Board Approval”), on the Start Date, Parent shall grant to
the Executive a share-settled share appreciation right (“SAR”) with respect to
7,500 of Parent’s common shares at an exercise price equal to the closing market
price on the Start Date.  The other terms of the SAR shall be as set forth in
the form of SAR Agreement attached hereto as Exhibit A.  Subject to Board
Approval, on the Start Date, Parent shall also grant to the Executive 7,500
restricted common shares of Parent on the terms set forth in the form of
Restricted Share Agreement attached hereto as Exhibit B.

 

SECTION 4.06.  Other Bonus Payments.  The Executive will be entitled to cash
payments equal to the cash payment amounts (if any) he would have received from
The Hartford, the employer for whom the Executive last worked prior to his
employment by the Company, under the HFP Plans (as defined below) for accident
years 2000 through 2008 as and when such payments would have been determined
pursuant to the HFP Plans and regularly paid under such HFP Plans, but only to
the extent that such bonuses are not paid by The Hartford; provided, however,
that (a) each amount payable under this Section 4.06 (if any) will be
objectively determined under the HFP Plans and will be based on the financial
performance of the Hartford Financial Products division of The Hartford (“HFP”)
for the applicable accident years as supported by a review of publicly available
data, including, without limitation, applicable Schedules P, all as mutually
agreed upon by the Company and the Executive, and any such amounts shall be paid
by the Company without reduction for The Hartford’s refusal or inability to pay,
including as a result of any restrictions imposed under the Troubled Asset
Relief Program, (b) payment by the Company of any amount under this Section 4.06
(if any) shall be conditioned upon the Company receiving from the Executive
documentary or other support for the amount of, and timing with respect to, any
such payment, including, without limitation, the Documents (as defined below),
which support shall be reasonably satisfactory to the Company in

 

4

--------------------------------------------------------------------------------


 

the good faith exercise of its discretion, (c) payment by the Company of any
amount under this Section 4.06 (if any) shall be conditioned upon the Executive
being employed by the Company at the time of such payment, unless the
Executive’s employment with the Company shall have terminated due to an
Unjustified Termination or death or Permanent Disability, and (d) the first
possible payment under this Section 4.06 shall be on or after March 1, 2010. 
For purposes hereof, (i) the “HFP Plans” mean the HFP 2007 Annual Incentive &
Profit Contribution Plan (the “2007 Plan”) and the predecessor incentive
compensation plan for HFP (the “Predecessor Plan”) and; and (ii) “Documents”
mean letters dated May 2007, March 2008 and March 2009 relating to the
Predecessor Plan and 2008 and 2009 Total Direct Compensation Statements relating
to the 2007 Plan.  The Company is not requesting, and does not desire or expect
the Executive to provide to it, any confidential or proprietary information of
The Hartford in connection with this Section 4.06 (or otherwise).  The Executive
represents that the most recent actuarial estimate by The Hartford of the value
of Executive’s future cash payments under the HFP Plans is $3,425,000.

 

ARTICLE 5

 

TERM AND TERMINATION

 

SECTION 5.01. Term. The Employment Period will terminate on the fifth
anniversary of the Start Date; provided that (a) the Employment Period shall
terminate prior to such date upon the Executive’s death or Permanent Disability,
(b) the Employment Period may be terminated by the Company for any reason prior
to such date, and (c) the Employment Period may be terminated by the Executive
at any time prior to such date, if such termination shall be for Good Reason. In
addition, this Agreement will be automatically extended on the same terms and
conditions for successive one year periods following the original term until
either the Company or the Executive, at least ninety (90) days prior to the
expiration of the original term or any extended term, shall give written notice
of their intention not to renew the Agreement.

 

SECTION 5.02. Unjustified Termination. Except as otherwise provided in
Section 12.09, if the Employment Period shall be terminated (i) at the end of
the Employment Period due to the Company giving written notice of non-extension
pursuant to Section 5.01 above, or (ii) prior to the expiration of the original
term (or the Employment Period as extended pursuant to Section 5.01) by the
Executive for Good Reason or by the Company not for Cause (such terminations
under clauses (i) and (ii) of this Section 5.02 are collectively referred to as
“Unjustified Terminations”), the Executive shall be paid solely (except as
additionally provided in Section 5.04 below or the Company’s Incentive
Compensation Plan or successor plan) his Base Salary earned through the date of
termination of employment and an amount equal to the sum of (A) his annual Base
Salary and (B) a pro-rated portion of the Executive’s target annual bonus based
on the number of days elapsed in the calendar year through the Date of
Termination, provided the Executive shall be entitled to such payments only if
the Executive has not breached and does not breach the provisions of Sections
6.01, 7.01, 8.01 or 9.01 and the Executive has entered into a general release of
claims reasonably satisfactory to the Company on or before the date that is
fifty (50) days following the Date of Termination and does not revoke such
release prior to the end of the statutory seven (7) day revocation period (it
being understood that such general release will not require the Executive to
release his rights under Sections 5.02

 

5

--------------------------------------------------------------------------------


 

and 5.04 of this Agreement and will not contain any employment restrictions or
non-solicitation obligations other than those set forth in this Agreement). 
Subject to Section 12.09 below, such amounts will be paid in twelve (12) equal
installments, the first two (2) of which shall be paid on the date that is two
(2) months following the Date of Termination and the next ten (10) of which will
be paid in ten (10) equal monthly installments commencing on the date that is
three (3) months following the Date of Termination and continuing on each of the
next nine (9) monthly anniversaries of the Date of Termination.  In addition,
promptly following an Unjustified Termination, the Executive shall also be
reimbursed for all Reimbursable Expenses incurred by the Executive prior to such
Unjustified Termination.  Notwithstanding any provision hereof to the contrary,
in order for the Executive to terminate the Employment Period for Good Reason,
such termination of employment must occur no later than sixty (60) days after
the date the Executive gives written notice in accordance with Section 5.05
below to the Company of the occurrence of the event or condition that
constitutes Good Reason.  Notwithstanding any provision of this Agreement to the
contrary, for purposes of this Section 5.02 and the last sentence of
Section 5.04, the Executive will be deemed to have terminated his employment on
the date of his “separation from service” (within the meaning of Treasury
Regulation Section 1.409A-1(h)) with the Company, the Employment Period will be
deemed to have ended on the date of his “separation from service” with the
Company, and the Date of Termination will be deemed to be the date of his
“separation from service” with the Company.

 

SECTION 5.03. Justified Termination. If the Employment Period shall be
terminated (i) prior to the expiration of the original term (or the Employment
Period as extended pursuant to Section 5.01) (a) by the Company for Cause,
(b) as a result of the Executive’s resignation or leaving of his employment,
other than for Good Reason or (c) as a result of the death or Permanent
Disability of the Executive, or (ii) at the end of the Employment Period as a
result of the Executive’s provision of written notice not to extend the
Employment Period under Section 5.01 (such terminations under clauses (i) and
(ii) of this Section 5.03 are collectively referred to as “Justified
Terminations”), the Executive shall be entitled to receive solely (except as
additionally provided in Section 5.04 below or the Company’s Incentive
Compensation Plan or successor plan) his Base Salary earned through the date of
termination of employment and reimbursement of all Reimbursable Expenses
incurred by the Executive prior to such Justified Termination.

 

SECTION 5.04. Benefits. Except as otherwise required by mandatory provisions of
law, all of the Executive’s rights to fringe and other benefits under this
Agreement or otherwise, if any, accruing after the termination of the Employment
Period as a result of a Justified Termination will cease upon such Justified
Termination.  Notwithstanding the foregoing, if such Justified Termination is a
result of a Permanent Disability or if the Employment Period is terminated as a
result of an Unjustified Termination, the Executive shall continue to receive
his major medical insurance coverage benefits from the Company’s plan in effect
at the time of such termination for a period equal to the lesser of (i) twelve
(12) months after the Date of Termination, and (ii) until the Executive is
provided by another employer with benefits substantially comparable (with no
pre-existing condition limitations) to the benefits provided by such plan.

 

6

--------------------------------------------------------------------------------


 

SECTION 5.05.  Notice of Termination and Opportunity to Cure.  Any termination
by the Company for Permanent Disability or Cause or without Cause or by the
Executive for Good Reason shall be communicated by written Notice of Termination
to the other party hereto.  For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the date the termination
is to take effect (consistent with the terms of this Agreement), the specific
termination provision in this Agreement relied upon and, for a termination for
Permanent Disability or for Cause or for a resignation for Good Reason, shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of employment under the provision indicated.  It shall be
a condition precedent to the Executive’s right to terminate employment for Good
Reason that (i) the Executive shall first have given the Company written notice
that an event or condition constituting Good Reason has occurred within ninety
(90) days after such occurrence, and any failure to give such written notice
within such period will result in a waiver by the Executive of his right to
terminate for Good Reason as a result of such event or condition, and (ii) a
period of thirty (30) days from and after the giving of such written notice
shall have elapsed without the Company having effectively cured or remedied such
occurrence during such 30-day period, unless such occurrence cannot be cured or
remedied within thirty (30) days, in which case the period for remedy or cure
shall be extended for a reasonable time (not to exceed an additional fifteen
(15) days) provided that the Company has made and continues to make a diligent
effort to effect such remedy or cure.

 

SECTION 5.06.  Date of Termination.  “Date of Termination” shall mean (a) if the
Employment Period is terminated as a result of a Permanent Disability, five
(5) days after a Notice of Termination is given, (b) if the Employment Period is
terminated by the Executive for Good Reason, the date specified in the Notice of
Termination consistent with the terms hereof, (c) if the Employment Period
terminates due to expiration of the term of this Agreement, the date the term
expires, and (d) if the Employment Period is terminated for any other reason
(including for Cause), the date designated by the Company in the Notice of
Termination.

 

ARTICLE 6

 

CONFIDENTIAL INFORMATION

 

SECTION 6.01. Nondisclosure and Nonuse of Confidential Information. The
Executive will not disclose or use at any time during or after the Employment
Period any Confidential Information of which the Executive is or becomes aware,
whether or not such information is developed by him, except to the extent that
such disclosure or use is directly related to and required by the Executive’s
performance of duties assigned to the Executive pursuant to this Agreement.
Under all circumstances and at all times, the Executive will take all reasonably
appropriate steps to safeguard Confidential Information in his possession and to
protect it against disclosure, misuse, espionage, loss and theft.

 

ARTICLE 7

 

INTELLECTUAL PROPERTY

 

SECTION 7.01. Ownership of Intellectual Property. In the event that the
Executive as part of his activities on behalf of the Company or its Affiliates
generates, authors or contributes

 

7

--------------------------------------------------------------------------------


 

to any invention, design, new development, device, product, method of process
(whether or not patentable or reduced to practice or comprising Confidential
Information), any copyrightable work (whether or not comprising Confidential
Information) or any other form of Confidential Information relating directly or
indirectly to the business of the Company or its Affiliates as now or
hereinafter conducted (collectively, “Intellectual Property”), the Executive
acknowledges that such Intellectual Property is the sole and exclusive property
of the Company and its Affiliates and hereby assigns all right title and
interest in and to such Intellectual Property to the Company and its Affiliates.
Any copyrightable work prepared in whole or in part by the Executive during the
Employment Period will be deemed “a work made for hire” under Section 201(b) of
the United States Copyright Act of 1976, as amended, and the Company and its
Affiliates will own all of the rights comprised in the copyright therein. The
Executive will promptly and fully disclose all Intellectual Property and will
cooperate with the Company and its Affiliates to protect the interests of the
Company and its Affiliates in and rights to such Intellectual Property
(including providing reasonable assistance in securing patent protection and
copyright registrations and executing all documents as reasonably requested by
the Company or its Affiliates, whether such requests occur prior to or after
termination of Executive’s employment hereunder).

 

ARTICLE 8

 

DELIVERY OF MATERIALS UPON TERMINATION OF EMPLOYMENT

 

SECTION 8.01. Delivery of Materials upon Termination of Employment. As requested
by the Company, from time to time and upon the termination of the Executive’s
employment with the Company for any reason, the Executive will promptly deliver
to the Company all property of the Company and its Affiliates in the Executive’s
possession or within his control, including, without limitation, all copies and
embodiments, in whatever form or medium, of all Confidential Information or
Intellectual Property (including written records, notes, photographs, manuals,
notebooks, documentation, program listings, flow charts, magnetic media, disks,
diskettes, tapes and all other materials containing any Confidential Information
or Intellectual Property), irrespective of the location or form of such property
and, if requested by the Company, will provide the Company with written
confirmation that all such property have been delivered to the Company.

 

ARTICLE 9

 

NONSOLICITATION

 

SECTION 9.01. Nonsolicitation.  The Executive acknowledges that during his
employment with the Company, he will become familiar with trade secrets and
other Confidential Information concerning the Company, its Affiliates and their
respective predecessors, and that his services will be of special, unique and
extraordinary value to the Company.  The Executive hereby agrees that (a) during
the Employment Period and for a period of one (1) year after the date of
termination of employment (the “Nonsolicitation Period”) the Executive will not,
directly or indirectly, induce or attempt to induce any employee of the Company
or its Affiliates to leave the employ of the Company or its Affiliates, or in
any way

 

8

--------------------------------------------------------------------------------


 

interfere with the relationship between the Company or its Affiliates and any
employee thereof or otherwise employ or receive the services of any individual
who was an employee of the Company or its Affiliates at any time during such
Nonsolicitation Period or within the six-month period prior thereto, and
(b) during the Nonsolicitation Period, the Executive will not induce or attempt
to induce any customer, supplier, client, insured, reinsured, reinsurer, broker,
agent, licensee or other business relation of the Company or its Affiliates to
cease doing business with the Company or its Affiliates.

 

SECTION 9.02. Enforcement. If, at the enforcement of Section 9.01, a court holds
that the duration or scope stated therein are unreasonable under circumstances
then existing, the parties agree that the maximum duration and scope reasonable
under such circumstances will be substituted for the stated duration or scope
and that the court will be permitted to revise the restrictions contained in
this Article 9 to cover the maximum duration and scope permitted by law.

 

ARTICLE 10

 

EQUITABLE RELIEF

 

SECTION 10.01. Equitable Relief. The Executive acknowledges that (a) the
covenants contained herein are reasonable, (b) the Executive’s services are
unique, and (c) a breach or threatened breach by him of any of his covenants and
agreements with the Company and its Affiliates contained in Sections 6.01, 7.01,
8.01 or 9.01 could cause irreparable harm to the Company or its Affiliates for
which they would have no adequate remedy at law. Accordingly, and in addition to
any remedies which the Company and its Affiliates may have at law, in the event
of an actual or threatened breach by the Executive of his covenants and
agreements contained in Sections 6.01, 7.01, 8.01 or 9.01, the Company and its
Affiliates shall have the absolute right to apply to any court of competent
jurisdiction for such injunctive or other equitable relief as such court may
deem necessary or appropriate in the circumstances.

 

ARTICLE 11

 

EXECUTIVE REPRESENTATIONS

 

SECTION 11.01. Executive Representations. The Executive hereby represents and
warrants to the Company that (a) the execution, delivery and performance of this
Agreement by the Executive does not and will not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which the Executive is a party or by which he is bound, (b) the
Executive is not a party to or bound by any employment agreement, noncompetition
agreement or confidentiality agreement with any other Person that affects his
right or ability to perform the duties contemplated by this Agreement, (c) the
Executive did not, while working for any employer other than the Company: 
solicit clients, or potential clients, of such employer, for the Company; or
take any type of information that is proprietary information of such employer,
and (d) upon the execution and delivery of this Agreement by the Company, this
Agreement will be the valid and binding obligation of the Executive, enforceable
in accordance with its terms.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 12

 

MISCELLANEOUS

 

SECTION 12.01. Remedies. The Company will have all rights and remedies set forth
in this Agreement, all rights and remedies which the Company has been granted at
any time under any other agreement or contract and all of the rights which the
Company has under any law. The Company will be entitled to enforce such rights
specifically, without posting a bond or other security, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. There are currently no disciplinary or grievance
procedures in place, there is no collective agreement in place, and there is no
probationary period.

 

SECTION 12.02. Consent to Amendments. The provisions of this Agreement may be
amended or waived only by a written agreement executed and delivered by the
Company and the Executive. No other course of dealing between the parties to
this Agreement or any delay in exercising any rights hereunder will operate as a
waiver of any rights of any such parties.

 

SECTION 12.03. Successors and Assigns. All covenants and agreements contained in
this Agreement by or on behalf of any of the parties hereto will bind and inure
to the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not, provided that the Executive may not assign his
rights or delegate his obligations under this Agreement without the written
consent of the Company.

 

SECTION 12.04. Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement.

 

SECTION 12.05. Counterparts. This Agreement may be executed simultaneously in
two counterparts, any one of which need not contain the signatures of more than
one party, but all of which counterparts taken together will constitute one and
the same agreement.

 

SECTION 12.06. Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.

 

SECTION 12.07. Notices.  All notices, demands or other communications to be
given or delivered under or by reason of the provisions of this Agreement will
be in writing and shall be delivered personally by hand, by electronic
transmission (with a copy following by hand or by overnight courier), by
registered or certified mail, postage prepaid, return receipt requested, or by
overnight courier service (charges prepaid).  Communications delivered
personally by hand shall be deemed received on the date when delivered
personally to the recipient; communications sent by electronic means shall be
deemed received one (1) business day after the sending thereof; communications
sent by registered or certified mail shall be deemed received four (4) business
days after the sending thereof; and communications delivered by overnight
courier shall be

 

10

--------------------------------------------------------------------------------


 

deemed received one (1) business day after the date when sent to the recipient. 
Such notices, demands and other communications will be sent to the Executive and
to the Company at the addresses set forth below.

 

If to the Executive:

To the last address delivered to the Company by the Executive in the manner set
forth herein.

 

 

If to the Company:

Arch Insurance Group Inc.

 

300 Plaza III, 3rd Floor

 

Jersey City, New Jersey 07311

 

Attn: General Counsel

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

SECTION 12.08. Withholding. The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

 

SECTION 12.09.  It is intended that this Agreement will comply with Sections
409A and 457A of the Internal Revenue Code of 1986, as amended (the “Code”) (and
any regulations and guidelines issued thereunder), to the extent the Agreement
is subject thereto, and the Agreement shall be interpreted on a basis consistent
with such intent.  If an amendment of the Agreement is necessary in order for it
to comply with Section 409A or Section 457A, the parties hereto will negotiate
in good faith to amend the Agreement in a manner that preserves the original
intent of the parties to the extent reasonably possible.  No action or failure
to act, pursuant to this Section 12.09 shall subject the Company to any claim,
liability, or expense, and the Company shall not have any obligation to
indemnify or otherwise protect the Executive from the obligation to pay any
taxes, interest or penalties pursuant to Section 409A or Section 457A of the
Code.

 

Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on the date of his “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h)) to be a “specified employee”
within the meaning of that term under Section 409A(a)(2)(B) of the Code, then
with regard to any payment that is required to be delayed pursuant to Section
409A(a)(2)(B) of the Code (after taking into account the applicable provisions
of Treasury Regulation Section 1.409A-1(b)(9)(iii)), the portion, if any, of
such payment so required to be delayed shall not be made prior to the earlier of
(i) the expiration of the six (6)-month period measured from the date of his
“separation from service” or (ii) the date of his death (the “Delay Period”). 
Upon the expiration of the Delay Period, all payments and benefits delayed
pursuant to this Section (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Executive in a lump sum, and any remaining payments due under
this Agreement shall be paid in accordance with the normal payment dates
specified for them herein.  Whenever payments under this Agreement are to be
made in installments, each such installment shall be deemed to be a separate
payment for purposes of Section 409A of the Code.  In no case will compliance
with this Section by the Company constitute a breach of the Company’s
obligations under this

 

11

--------------------------------------------------------------------------------


 

Agreement.

 

With respect to any reimbursement or in-kind benefit arrangements of the Company
and its subsidiaries that constitute deferred compensation for purposes of
Section 409A, except as otherwise permitted by Section 409A, the following
conditions shall be applicable: (i) the amount eligible for reimbursement, or
in-kind benefits provided, under any such arrangement in one calendar year may
not affect the amount eligible for reimbursement, or in-kind benefits to be
provided, under such arrangement in any other calendar year (except that the
health and dental plans may impose a limit on the amount that may be reimbursed
or paid), (ii) any reimbursement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred, and
(iii) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

SECTION 12.10.  Excess Parachute Payments.

 

(a)                                  Notwithstanding any other provision of this
Agreement, in the event that the amount of payments or other benefits payable to
the Executive under this Agreement (including, without limitation, the
acceleration of any payment or the accelerated vesting of any payment or other
benefit), together with any payments, awards or benefits payable under any other
plan, program, arrangement or agreement maintained by the Company or one of its
Affiliates, would constitute an “excess parachute payment” (within the meaning
of Section 280G of the Code), the payments under Section 5.02 of this Agreement
shall be reduced (by the minimum possible amounts) until no amount payable to
the Executive under this Agreement constitutes an “excess parachute payment”
(within the meaning of Section 280G of the Code); provided, however, that no
such reduction shall be made if the net after-tax payment (after taking into
account federal, state, local or other income, employment and excise taxes) to
which the Executive would otherwise be entitled without such reduction would be
greater than the net after-tax payment (after taking into account federal,
state, local or other income, employment and excise taxes) to the Executive
resulting from the receipt of such payments with such reduction.

 

(b)                                 All determinations required to be made under
this Section 12.10, including whether a payment would result in an “excess
parachute payment” and the assumptions to be utilized in arriving at such
determinations, shall be made by an accounting firm designated by the Company
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Company and the Executive as requested by the Company or the
Executive.  All fees and expenses of the Accounting Firm shall be borne solely
by the Company and shall be paid by the Company.  Absent manifest error, all
determinations made by the Accounting Firm under this Section 12.10 shall be
final and binding upon the Company and the Executive.

 

SECTION 12.11.  Indemnification.  Provided that (i) the Executive’s
representations to the Company contained in Section 11.01 are true and complete,
and (ii) that the Executive at all times has complied with the Company’s
instructions not to take any type of information that is proprietary information
of any employer other than the Company, the Company will indemnify the Executive
and hold the Executive harmless against any liability, including reasonable
attorneys’ fees, incurred by the Executive as a result of a claim by The
Hartford, the Executive’s former employer, arising out of the Executive’s
conduct or actions taken in preparation for, or in

 

12

--------------------------------------------------------------------------------


 

connection with, the Executive’s commencement of employment with the Company. 
At the Company’s option, it may, with counsel of its choice, assume the defense
of any such claim.  Any settlement of any such claim, regardless of by whom
defended, must be approved in advance by the Company.

 

SECTION 12.12.  Attorneys’ Fees.  The Company will pay the reasonable attorneys’
fees billed by Friedman Kaplan Seiler & Adelman LLP and incurred in connection
with the Executive’s commencement of employment with the Company, including in
connection with the negotiation of this Agreement.

 

SECTION 12.13. No Third Party Beneficiary. This Agreement will not confer any
rights or remedies upon any person other than the Company and its Affiliates,
the Executive and their respective heirs, executors, successors and assigns.

 

SECTION 12.14. Entire Agreement. This Agreement (including the documents
referred to herein) constitutes the entire agreement among the parties and
supersedes any prior understandings, agreements or representations by or among
the parties, written or oral, that may have related in any way to the subject
matter hereof.

 

SECTION 12.15. Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party. Any reference to
any federal, state, local or foreign statute or law will be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise. The use of the word “including” in this Agreement means including
without limitation and is intended by the parties to be by way of example rather
than limitation.

 

SECTION 12.16. Survival. Sections 6.01, 7.01, 8.01 and Articles 9, 10, 11 and 12
will survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.

 

SECTION 12.17. GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY THE INTERNAL
LAW OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.

 

SECTION 12.18. Jurisdiction. The parties agree to the nonexclusive jurisdiction
of the federal and state courts situated in New York County, New York, for the
resolution of any dispute arising under this Agreement or under any share-based
award agreements between the Company and the Executive.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

 

ARCH INSURANCE GROUP INC.

 

 

 

 

 

By:

/s/ Mark D. Lyons

 

Printed Name: Mark D. Lyons

 

 

Title: Chairman and Chief Executive Officer

 

 

 

 

 

/s/ David McElroy

 

Name:  David McElroy

 

14

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of SAR Agreement

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Restricted Share Agreement

 

--------------------------------------------------------------------------------